Citation Nr: 1219681	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2 . Entitlement to service connection for residuals of ruptured appendix.

3.  Entitlement to service connection for elevated cholesterol.

4.  Entitlement to service connection for a blood clot of the left leg.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to nonservice-connected pension.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2005 and December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2011, at which time it was remanded to comply with the Veteran's request for a hearing before a Veterans Law Judge (VLJ).  At a February 2012 hearing, the undersigned Acting VLJ noted that the Veteran was presently incarcerated and unable to appear for the hearing and found good cause to take argument from the Veteran's accredited representative in this case.  Furthermore, the accredited representative acknowledged that the statement he presented on the Veteran's behalf would be the Veteran's hearing on these appellate issues.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In November 2011, the Board also directed that a statement of the case (SOC) be promulgated for the nonservice-connected pension claim as required by the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was subsequently promulgated in this case in December 2011, and the Veteran perfected his appeal as to this claim by filing a timely Substantive Appeal in January 2012.  Moreover, the nonservice-connected pension claim was noted as an appellate issue at the February 2012 Board hearing.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, this issue is properly before the Board and has been included on the first page of the decision.


FINDINGS OF FACT

1.  The record reflects that the Veteran's back disorder, ruptured appendix, left leg blood clot, and hypertension were all first diagnosed years after his separation from service; there is no current diagnosis of skin cancer; and such disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Elevated cholesterol is a laboratory finding and is not considered a disability; no disability manifested by elevated cholesterol is causally or etiologically related to any disease, injury, or incident in service.

3.  The only acquired psychiatric disorder currently diagnosed is alcoholism and such is not secondary to a service-connected disability.

4.  The Veteran has been imprisoned in a state penal institution throughout the pendency of this case.  

5.  At the time of his incarceration, the Veteran was not in receipt of VA pension benefits. 



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Service connection is not warranted for residuals of ruptured appendix.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Service connection is not warranted for elevated cholesterol.  38 U.S.C.A. 
§§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011); 61 Fed. Reg. 20,440 (May 7, 1996). 

4.  Service connection is not warranted for blood clot of the left leg.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

5.  Service connection is not warranted for an acquired psychiatric disorder.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2011).

6.  Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

7.  Service connection is not warranted for skin cancer.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

8.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1505(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.159, 3.666 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially the Board notes that, for the reasons detailed below, the Veteran's elevated cholesterol and nonservice-connected pension claims must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel  held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

With respect to the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in December 2004, March 2005, and May 2005.  All of these letters were clearly sent prior to the November 2005 rating decision that is the subject of this appeal.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the Veteran with respect to his service connection claims did not include information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons stated below, the preponderance of the evidence is against the service connection claims, and they must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as noted in the preceding paragraph, the Veteran has indicated familiarity with the requirements for the benefits sought on appeal.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  In this regard, the Board observes that VA was unable to obtain the Veteran's treatment records from the Temple, Texas, VA facility.  The RO determined that all efforts to obtain the records had been exhausted and further efforts would be futile.  The Veteran was notified of such in an April 2011 letter.  Additionally, in a June 1990 statement, he advised VA that the Social Security Administration (SSA) had determined that he was unemployable due to peripheral neuropathy and a substance addiction disorder.  However, the Board finds that a remand is not necessary to obtain such records as the issue of peripheral neuropathy is not currently on appeal.  Moreover, to the extent that such reference his substance addiction and the severity of his disabilities, as the Board is denying service connection for an acquired psychiatric disorder, which has been diagnosed only as alcoholism, and nonservice-connected pension as a matter of law, such records would not assist in the adjudication of his claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, it is not necessary for VA to obtain such records.  See VAOPGCPREC 5-2004.

Although no VA examination has been afforded to the Veteran in this case, the Board finds that such is not necessary to decide the claims.  In this regard, as relevant to his service connection claims, the Board concludes that an examination is not needed because the evidence does not establish an in-service event, injury or disease.  In so deciding, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA is not required to provide a VA medical examination as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues).  As discussed in detail below, the evidence does not establish an in-service event, injury or disease that resulted in his current disorders.  In this regard, the Veteran has not alleged that he was injured in any manner and his service treatment records are entirely negative for his claimed conditions.  Moreover, he has not alleged continuity of symptomatology.  Rather, he merely states that his alleged conditions are related to his military service.  The Federal Circuit has held that mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Id.   

The language of the regulation is clear and unambiguous - the evidence must establish that the Veteran suffered an event, injury or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i)(B); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In a case such as this, where the evidence has failed to establish an in-service event, injury, or disease, VA is not obligated to provide a medical examination.  In Bardwell, the Court held that there was no clear error in VA's finding that the Veteran's reports of an in-service event, disease, or injury were not credible.  As the Veteran has not alleged that any in-service event, injury, or disease occurred and there is no other evidence establishing such, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination. See Bardwell, supra.  As such, an examination is not warranted.  Moreover, regarding the Veteran's claim for nonservice-connected pension benefits, such is being denied as a matter of law, an examination is not warranted.  See VAOPGCPREC 5-2004.

As indicated in the Introduction, the Board remanded the case for additional development in November 2011 in order to afford the Veteran his requested Board hearing in connection with his service connection issues and issue a SOC on the pension issue.  The Veteran's hearing was held in February 2012 and an SOC regarding his pension claim was issued in December 2011.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on the foregoing, the Board finds that the evidence of record is sufficient to adjudicate the current appellate claims, and that no further development would substantiate these claims.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board acknowledges that the Veteran is competent, as a lay person, to describe his visible symptomatology, as well as any injuries he has sustained over the years.  However, competent medical evidence is required to relate the etiology of the claimed disabilities in this case to any incident of service, especially in circumstances such as this case where they were all diagnosed years after service.  Further, specific medical testing is required to show findings of hypertension and/or elevated cholesterol.  Moreover, determinations regarding the proper diagnosis and etiology of an acquired psychiatric disorder is a medically complex issue that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Analysis - Back disorder, ruptured appendix, left leg blood clot, hypertension, and skin cancer

In this case, the Board observes that nothing in the Veteran's service treatment records reflect he had back problems, ruptured appendix, blood clot(s), hypertension, and/or skin cancer while on active duty.  In fact, on an April 1976 Report of Medical History, the Veteran himself indicated that he had not experienced swollen or painful joints; skin diseases; heart trouble; high or low blood pressure; cramps in his legs; stomach, liver, or intestinal trouble; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or recurrent back pain.  Moreover, the Veteran's spine, lower extremities, heart, abdomen, genitourinary system, and skin were all clinically evaluated as normal on his September 1976 separation examination.  

The Board further observes that all of the alleged disorders were first diagnosed years after his separation from service.  In this regard, the Veteran's diagnosis of a back disorder was first noted in June 1997 where an X-ray revealed degenerative arthritis of the lumbar spine.  Additionally, the first evidence of a blood clot appears to have been in 1990.  He was hospitalized and treated for a ruptured appendix in June 1997.  The first treatment for hypertension appears to have been in 2003.  In addition, while the records show treatment for a rash and dermatitis/fungal infection, to include in June 2008 and December 2008, respectively, there is no evidence that he currently has skin cancer.  In this regard, a July 2008 record reveals no history of skin cancer.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

To the extent the Veteran indicates that he now has a back disorder, ruptured appendix, blood clot, hypertension, and/or skin cancer due to incidents of active duty, it appears to be inconsistent with and is contradicted by his responses on the aforementioned April 1976 Report of Medical History which indicated no such disabilities were present.  Moreover, the record indicates that the Veteran had other claims for VA benefits over the years, to include a prior claim of entitlement to nonservice-connected pension benefits, which was denied by a September 1992 Board decision.  If the Veteran did have such disabilities since service, it would appear only logical that he would have initiated such claims at an earlier time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In addition, no competent opinion that relates any of the alleged disorders to active service is of record.  As discussed previously, the Board has determined that a VA examination is not necessary to decide the Veteran's claims.  Moreover, to the extent that the Veteran has contended on his own behalf that his current disorders are related to his military service, the Board finds that he is not competent to offer such opinion.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.   

In the instant case, the Veteran has not identified any in-service event, injury, or disease that he alleges resulted in his current disorders.  Moreover, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  Here, while the Veteran is competent to describe the current manifestations of his alleged disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.   

The Board further finds that no other basis for establishing service connection for these disabilities have been demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  In addition, he has no service-connected disabilities which would warrant consideration of secondary service connection pursuant to 38 C.F.R. § 3.310.  Moreover, the Veteran has not alleged continuity of symptomatology since service. 

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for back disorder, ruptured appendix, blood clot, hypertension, and skin cancer.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

Analysis - Elevated Cholesterol

The Board acknowledges that there is no dispute that the competent medical evidence confirms the Veteran has elevated cholesterol.  Nevertheless, elevated cholesterol level represents a laboratory finding and is not considered a disability for VA purposes.  In language provided in the Federal Register, VA noted that while Veterans were "receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol. . . . [t]he diagnoses listed are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address."  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's elevated cholesterol is manifested by any such impairment; the record does not reflect that a disability manifested by elevated cholesterol is causally or etiologically related to any disease, injury, or incident in service.  Consequently, the Board concludes the Veteran's claim of service connection for elevated cholesterol must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 

Analysis - Acquired Psychiatric Disorder

In this case, a thorough review of the competent medical evidence does not show the Veteran has been diagnosed with any acquired psychiatric disorder other than alcoholism.  The Board further notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Granted, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368  Fed. Cir. 2001).  However, the Veteran is not service-connected for any disability, and for the reasons detailed above, the Board has determined that service connection is not warranted for any of the disabilities claimed in this case.

Inasmuch as the competent medical evidence does not reflect the Veteran has been diagnosed with an acquired psychiatric disorder for which compensation may be paid, the Board finds that he does not have a current disability for VA purposes.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has ever been diagnosed with an acquired psychiatric disorder other than alcoholism.  Therefore, while the Board has considered the doctrine of reasonable doubt, the claim must be denied.

Analysis - Nonservice-Connected Pension

Pursuant to U.S.C.A. § 1513(a), pension is payable to a Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R.  3.3(a)(3). 

In this case, the record does reflect the Veteran is over 65 years of age and served for 90 days or more during a period of war.  However, the record also reflects he has been incarcerated throughout the pendency of this case, to include at the time he submitted his claim for nonservice-connected pension benefits.

Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993). 

As the Veteran has clearly been imprisoned for over 60 days, entitlement to nonservice-connected pension benefits is precluded by law in this case.  See Sabonis, supra.

The Veteran contends that he is entitled to nonservice-connected pension benefits based on his active duty service, despite his current incarceration.  He contends that the law only precludes payment of nonservice-connected pension benefits, not a determination as to whether he meets basic eligibility requirements.  The Board finds, however, that the law is written in such a manner as to preclude even the consideration of such benefits.  

The Board also notes that in Latham, supra, aff'd 11 F.3d 1070 (Fed. Cir. 1993) (table), the Court addressed the issue of reduction of benefit payments to Veterans who were incarcerated felons under 38 U.S.C.A. § 1505(a) and 38 C.F.R. § 3.666, to include whether it violated the United States Constitution.  The Court noted that "in order to demonstrate a constitutional violation, appellant must show that the classification is arbitrary or does not bear any rational relationship to a legitimate government interest." Latham, 4 Vet .App. at 267.  The Court observed that, according to the legislative history, Congress believed persons who were incarcerated were already charges of the public and did not require additional monetary benefits.  The legislative history also reflected an intention 'to prevent prisoners from being able to purchase contraband, particularly narcotics.'  Id. at 268.  The Court therefore concluded that the statute and regulation cited above were not ex post facto laws or bills of attainder and did not violate the Fifth Amendment of the Constitution.  Therefore, there is no authority the Board can find to overturn or ignore the statute and regulation at issue in this case as promulgated. 

The Board observes that in Martin v. Shinseki, No. 11-1589 (March 8, 2012), the Court reviewed a Board decision that denied entitlement to non-service-connected pension benefits.   The Court noted that, pursuant to 38 U.S.C. § 1505, pension benefits administered by the Secretary shall not be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends. 38 U.S.C. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet.App. 265 (1993).  The Court further found that the Board properly applied the holding in Latham, stating that "there is no authority the Board can find to overturn or ignore the statute and regulation at issue in this case as promulgated."   As such, the Court found that the Latham decision is dispositive in this matter, and the appellant's argument was without merit.

Additionally, in Baranowski v. Shinseki, No. 09-1438 (April 29, 2011), the Court noted that the Board denied the appellant's claim for entitlement to a permanent and total disability rating for pension purposes because the Board found that he was incarcerated for conviction of a felony at the time of his claim and at the time of the Board decision.  The Court, found that, given these findings, the Board correctly determined that the appellant was not entitled to pension benefits. 38 U.S.C. 
§ 1505; 38 C.F.R. § 3.666.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea, supra.

As the Veteran has been incarcerated throughout the pendency of this case, to include at the time he submitted his initial pension claim, the Board finds that his claim of entitlement to nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Upon the Veteran's release from incarceration, he is free to file a new claim for nonservice-connected pension benefits.  See Latham, supra (noting that the law "allow[s] for the resumption of the payment of pension to the Veteran upon release from incarceration"); 38 C.F.R. § 3.666(c) (resumption of pension upon release from incarceration).


ORDER

Service connection for a back disorder is denied.

Service connection for residuals of ruptured appendix is denied.

Service connection for elevated cholesterol is denied.

Service connection for a blood clot of the left leg is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for hypertension is denied.

Service connection for skin cancer is denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


